Citation Nr: 1207090	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for severe headaches.

3. Entitlement to service connection for bilateral numbness in upper extremities, hands.

4. Entitlement to service connection for bilateral numbness in lower extremities, feet.

5. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and  depressive disorder

6. Entitlement to service connection for skin cancer. 

7. Entitlement to a compensable disability rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has claimed and the RO adjudicated service connection for PTSD and depression as separate issues.  The Board also notes the Veteran was diagnosed with generalized anxiety disorder at the June 2009 VA examination.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has combined and recharacterized the issues of entitlement to service connection for PTSD and depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issues of entitlement to service connection for skin cancer and a compensable rating for service connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The weight of the evidence does not establish that the Veteran's hypertension was incurred or aggravated by any incident, disease, or injury during service.

2. The weight of the evidence does not establish that the Veteran's severe headaches were incurred or aggravated by any incident, disease, or injury during service.

3. The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of bilateral numbness in the upper extremities, hands.

4. The preponderance of the competent evidence shows that the Veteran does not have a current diagnosis of bilateral numbness in the lower extremities, feet.

5. The Veteran has a current diagnosis of PTSD which has been related to in-service events in the Republic of Vietnam. 

6. Several of the Veteran's reported stressors (mortar and artillery attacks from enemy forces) included fear of hostile military activity, and these stressors are consistent with the circumstances of his service.
       


CONCLUSION OF LAW
	
1. The criteria for service connection for hypertension have not been met.            38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

2. The criteria for service connection for severe headaches have not been met.     38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).

3. The criteria for service connection for bilateral numbness in the upper extremities, hands, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

4. The criteria for service connection for bilateral numbness in the lower extremities, feet, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

5. Resolving all reasonable doubt in his favor, an acquired psychiatric disorder, including PTSD, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

A letter sent to the Veteran in November 2008 addressed all notice elements listed under 3.159(b)(1) was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also included the requirements pursuant to Dingess.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records.  The Veteran was afforded VA medical examinations for his claims in June 2009 and August 2009, and the VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and other private treatment records.  

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

To prevail on the issue of service connection, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In addition to the laws and regulations governing service connection discussed above, the incurrence of certain chronic disorders in service, to include hypertension and organic diseases of the nervous system, will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service even if there is no record of such a disorder while in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hypertension and severe headaches

The Veteran seeks service connection for hypertension and severe headaches which he contends are related to his active service.  

According to the Veteran's service treatment records, there are no complaints, treatment or diagnosis for hypertension or severe headaches.  The Veteran's December 1968 separation examination also does not report any abnormal disorders.  His head was normal, as was his heart, and his blood pressure was 130/82.  

The Board acknowledges that the Veteran has been diagnosed with and has been treated for hypertension and chronic headaches.  According to the post-service treatment records, the earliest record of the Veteran's treatment for hypertension was in March 1997 at the Heart and Family Health Institute where it was noted to be under control.  The Veteran was treated for chronic headaches by Dr. T. Adili, from April 2001 to July 2001.  In April 2001, the Veteran stated that his headaches were moderately severe in the bifrontal region and radiated back into the vertex and the back of his head.  It was described as an 8 out of 10 in intensity at its worse and a 6 on average.  There is no opinion within the record that the Veteran's hypertension and chronic headaches were the result of his military service. 

In addition, the Veteran's treatment records from the VA medical center neither reflect treatment for hypertension and chronic headaches nor offer any opinion as to the etiology. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's hypertension and headaches are not related to service or any other service-connected disorder, and service connection is not established.  While it appears the Veteran has received treatment for the conditions, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the hypertension and headaches and his military service.  Notably, there is no indication he was treated for these disabilities during service.

As noted, the earliest treatment of hypertension according to the record was in March 1997; approximately twenty eight years after the Veteran was discharged from military service.  In addition, the record indicates the Veteran was first treated for a chronic headache condition in April 2001; over thirty years after separation from service.  In Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson.  Furthermore, the Board also finds that the weight of the evidence demonstrates that symptoms of such disabilities have not been continuous since service separation in January 1969.  There is no objective medical evidence which relates his current hypertension and severe headaches to his military service.

Nevertheless, the Board acknowledges the Veteran contentions that his hypertension and headaches are related to service.   The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). As a lay person, the Veteran does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for hypertension and severe headaches; the claims are therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Numbness in the bilateral upper and lower extremities, hands and feet

The Veteran contends that he is entitled to service connection for numbness in his bilateral upper and lower extremities (hands and feet).

The Veteran's service treatment records fail to demonstrate that he was diagnosed with any chronic disabilities manifested by numbness during active military service. The Veteran's July 1959 Entrance examination and his January 1968 Separation examination are absent of any abnormal conditions in the bilateral upper and lower extremities, especially in the hands and feet. 

According to the evidence within the post-service treatment records, the Veteran underwent a neurologic examination in April 2001 performed by Dr. T. Adili, for his complaints of chronic headaches.  The examination revealed no evidence of "pronator drift discernable over the upper extremities.  Manual motor testing revealed intact 5/5 strength in both the flexors and extensors of the upper and lower extremities.  Muscle tone and bulk were normal for age and level of activity.  No evidence of fasciculations or atrophy was noted."  In addition, a sensory exam revealed "intact appreciation to light touch, pinprick, vibration, and position throughout.  Higher cortical sensory modalities were also found to be intact."  There was no evidence of numbness in the upper and lower extremities, bilaterally.  In July 2001, Dr. Adili noted that there was "no interval change in his motor sensory, or reflex examination." 

There is also no indication from the Veteran's VA medical treatment records of any diagnosed condition for numbness of the extremities.  Notably, in September 2010, a review of the systems revealed the Veteran was negative for weakness of arms, and legs or abnormal sensation.  

Based on the evidence of record, the Board determines that the evidence weighs against the Veteran's claims for service connection for bilateral numbness in the upper and lower extremities, hands and feet.  In particular, the absence of a current diagnosed disability and a nexus opinion in the post-service medical treatment records, weighs against the claims. 

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a current diagnosis of bilateral numbness in the upper and lower extremities, hands and feet, service connection for such disorders are not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes the Veteran's contentions that he has numbness in the upper and lower extremities as a result of his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his disability, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no findings of a current disability of bilateral numbness in the upper and lower extremities, hands and feet) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced, any contentions by the Veteran that he currently has bilateral numbness in the upper and lower extremities, hand and feet, related to active service is outweighed by the competent medical evidence of record.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral numbness in the upper and lower extremities, hands and feet.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.

Acquired psychiatric disorder to include PTSD, generalized anxiety disorder and depressive disorder 

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. §3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852). 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

The Veteran contends that his diagnosed PTSD was caused by his active service.  In a January 2010 statement, the Veteran contends served in Vietnam and was awarded a Purple Heart.  According to his in-service personnel records, the Veteran was stationed in Vietnam from July 1966 to March 1967 as a chief clerk.  The record reveals he disembarked in Da Nang when first arriving in Vietnam in July 1966 and was subsequently transferred to Dong Ha, Vietnam, in October 1966.  The Veteran's combat history from July 1966 to April 1967 verified he participated in the operations against the Viet Cong guerilla forces.  He was awarded the National Defense Service Medal, Vietnam Campaign Medal, and a Vietnam Service Medal. There is no evidence confirming he was awarded a Purple Heart.

The Veteran further stated that while "servicing in Vietnam, our positions while serving with Battery K, 4th Battalion, 12th Marines, and 4th Battalion Headquarters at Da Nang, Dong Ha, Phu-Bai, Quang-Tri, Cam-Lo we were subjected to numerous mortar and artillery barrages.  While at Don-Ha I was completely knocked off my feet and was struck by shrapnel in the left knee and right cheek.  It was not uncommon for us who were there fighting for our country to receive injury and most did not make a big deal of it." 

The Board notes that the Veteran was afforded a VA examination in June 2009 where upon a review of his symptoms, lay history, and the evidence within the claims file, the examiner diagnosed the Veteran with generalized anxiety disorder and depressive disorder.  However, the examiner determined the Veteran did not meet the DSM-IV stressor criteria for PTSD.  The examiner opined, "[The Veteran] does not meet the DSM-IV criteria for PTSD and I cannot link the cited stressor to his Axis I diagnoses without speculation."

However, subsequent records submitted by the Veteran indicate he was diagnosed with PTSD in June 2011, with a GAF score of 55.  The Veteran stated he was in Vietnam from 1966 to 1967 and "faced motor attacks, firefights, saw his close friends killed.  Spoke about having been over run, feeling scared but not letting anyone know.  Continues to have flashbacks, does not want to be around fireworks, when out to eat will sit with back to wall, [startles] easily, hypervigilant.  Does not like being around people, has no feelings about others, does not trust others, not very sympathetic, has numbing of emotions.  Thinks about death and why he is still alive."  The Veteran was prescribed psychiatric medication for his symptoms.  The Veteran was treated again in July 2011 where it was noted there was no change in his symptoms.

According to the Veteran's service treatment records, there were no complaints or treatment for any psychological conditions.  Furthermore, the Veteran's January 1968 separation examination is also absent of any psychological disorders, shrapnel wounds, or any other injuries resulting from his trauma in Vietnam.  

The Board concedes that there has been no independent corroboration of the Veteran's claimed stressors.  However, in light of the changes in VA regulations applicable in this case, and because several of the Veteran's stressors involve fear of hostile military activity and have been confirmed by a VA psychiatrist as adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone has established the occurrence of these stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Such reported events are consistent with the places, types, and circumstances of the Veteran's service.  Furthermore, the Veteran's treating VA psychiatrist has diagnosed him with PTSD based on these claimed in-service stressors.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed. Cohen, 10 Vet. App. 128.  Therefore, the Board concludes that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors under the amended version of 38 C.F.R. § 3.304(f)(3). 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

Accordingly, the Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Aside from PTSD, the Board additionally notes that the Veteran has been diagnosed with generalized anxiety disorder and depressive disorder.  As mentioned, the claim was recharacterized as a single claim for an acquired psychiatric, to include PTSD, pursuant to Clemons.  The June 2009 VA examiner diagnosed the Veteran with Axis I generalized anxiety disorder and depressive disorder.  The examiner failed to opine on its etiology.  Because no competent evidence causally relates the specific diagnosis of these disorders to active service and there was no treatment for any acquired psychiatric disorder in service, a separate grant of service connection for these disorders are not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999). 

Furthermore, the Board notes that in granting service connection for PTSD, its severity is rated under the General Schedule for psychiatric disabilities.  Symptoms of anxiety and depression are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for generalized anxiety disorder or depressive disorder or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).


ORDER

Entitlement to service connection for hypertension is denied

Entitlement to service connection for severe headaches is denied.

Entitlement to service connection for bilateral numbness in the upper extremities, hands, is denied.

Entitlement to service connection for bilateral numbness in the lower extremities, feet, is denied.

Entitlement to service connection for acquired psychiatric disorder, to include PTSD, is granted


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran submitted a claim for entitlement to service connection for skin cancer. He stated in his January 2011 Form 9 that he has "recently been treated for pre-cancer on several areas of [his] body" and was scheduled for further examinations.  The Board notes these records are not within the claims file and therefore, must be obtained.

In addition, a VA examination has not been provided for this claim and, in this case, if the outstanding records indicate a confirmed diagnosis for skin cancer, the Board finds that an examination and opinion are needed to afford the Veteran every consideration with respect to the present appeal.

Regarding his claim for an increased rating, the Veteran is currently rated at a noncompensable disability rating for service connected bilateral hearing loss.  He contends his rating does not accurately reflect his current symptomatology.  The Veteran argued in his January 2011 Form 9 that he has recently been fitted for hearing aids which have not improved his hearing loss.

The Board notes that the Veteran was last examined by a VA audiologist in October 2010.  While an examination was performed at this time, the pure tone thresholds, in decibels were not reported.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide the name, dates, and location of any VA or private facility and/or provider(s) that treated him for skin cancer.  Namely, the Veteran should be asked to provide the contact information of the private physician(s) referenced in the January 2011 Form 9.  Then, after obtaining the necessary authorization (by way of VA Form 21-4142), obtain the Veteran's private treatment records from any private facilities or provider identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

2. After completion of the foregoing, if and only if skin cancer is verified, schedule the Veteran for an appropriate VA examination to determine whether his skin cancer is related service.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's skin cancer is related to his military service

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Additionally, the examiner should consider and address the Veteran's in-service treatment records, VA treatment records, including all prior VA examination records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. The Veteran should be afforded a VA audiological examination to ascertain the severity and manifestations of his service connected bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file in conjunction with the examination.  The examination report should indicate that this has been accomplished.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and report complaints and clinical findings in detail. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him, and his representative, the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


